                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           NORTHERN DIVISION

TOREY C. SMITH                                                                 PLAINTIFF

VS.                                       CIVIL ACTION NO. 3:19CV406-HTW-LRA

CLINTON POLICE DEPARTMENT,
MADISON COUNTY SHERIFF’S
DEPARTMENT, WARREN COUNTY
JAIL and HINDS COUNTY SHERIFF                                              DEFENDANTS

                                         ORDER

       On November 14, 2019, this Court entered an Order directing the Plaintiff, Torey

Smith, to file an Amended Complaint that contained all of the Defendants and all of his

claims. Apparently, the Court was not clear in directing that the Defendants and claims

be contained in one document. The Defendants are entitled to have only one document to

review that lets them know who they are and what the claims are against them, rather than

perusing the docket for every change that the Plaintiff decides to make in this case. The

Plaintiff may use the form on which he submitted his original Complaint, and he should

combine his new claims with the ones already brought. These claims should all arise from

the same transaction, occurrence, or series of transactions and occurrences. Once the

amended complaint is filed, the case will proceed only on the basis of the parties and claims

identified therein. No other claims and no further amendments will be allowed, absent

good cause.

       IT IS, THEREFORE, ORDERED that Torey Smith’s Motion to Amend

Complaint [Doc. #18], his Motion to Amend and Add to Complaint [Doc. #24], and his
Motion to Add Defendants [Doc. #25] are all hereby denied without prejudice to the

Plaintiff’s right to re-urge these claims, combined with his earlier claims, in one Complaint,

as described above.

       IT IS FURTHER ORDERED that the Plaintiff submit an Amended Complaint

on or before February 28, 2020.

       This the 11th day of February, 2020.



                                           /s/ Linda R. Anderson
                                           UNITED STATES MAGISTRATE JUDGE




                                              2
